Citation Nr: 1722283	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  

In June 2016, the Board adjudicated a low back increased rating claim and determined that an issue of entitlement to a TDIU had been raised by the record.  The Board then assumed jurisdiction of this claim as part and parcel of the increased rating claim on appeal and remanded the claim for development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

As referenced by the Board in June 2016, upon a sympathetic review of the record, the Board construed a May 2013 statement, submitted by the Veteran in response to an April 2013 statement of the case adjudicating the issues of entitlement to initial increased ratings for radiculopathies of the lower extremities and entitlement to a temporary total rating for convalescence from lumbar spine surgery, to be the equivalent of a substantive appeal of those issues.  However, as referenced by the Board in 2016, while these issues have been perfected, they still have not been certified to the Board.  As such, the Board will not accept jurisdiction over them at this time, and the issues are again REFERRED to the RO for further action and certification, and these issues will be the subject of a subsequent Board decision, if otherwise in order.

In a March 2017 informal hearing presentation, the Veteran's representative voiced the service organization's support of the Veteran's desire to present his case before the Board.  As the representative did not request or mention that the Veteran desired a second Board hearing in which to present his case, the Board finds that this statement was merely an expression of support of the Veteran and not tantamount to a hearing request.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

After the Board determined that a TDIU claim had been raised by the record in June 2016, the Veteran submitted a statement in August 2016 reporting that he had received disability benefits from the Social Security Administration (SSA) due to the disabling effect of his service-connected low back disability, which precluded his ability to sustain employment.  The RO subsequently obtained the Veteran's SSA records, which indeed reflect that the Veteran's service-connected back disability and service-connected psychiatric disorder (dysthymia/depression) impact his employability.  However, the decision also cited the Veteran's nonservice-connected cervical spine disability, right carpal tunnel syndrome, and history of substance abuse disorders as factors rendering the Veteran unemployable, and the body of the decision further alludes to the Veteran's nonservice-connected coronary artery disease, osteopenia/osteoporosis, and multiple thoracic spine fractures incurred during a seizure-related fall in 2006.  Accordingly, the Board finds that a VA examination and medical assessment of the impact of the Veteran's service-connected disabilities, in and of themselves, on the Veteran's employability, would aid the Board when adjudicating this claim.  

Further, any relevant, recent private treatment records, and the Veteran's recent, outstanding VA treatment records, which may be relevant to the current severity and vocational impact of the Veteran's service-connected disabilities, should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from March 2013.

2.  Request that the Veteran either submit any outstanding private treatment records relevant to his TDIU claim, or submit a completed release form to allow VA to request these records on his behalf.  

3.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of his service-connected low back disability and bilateral lower leg radiculopathies and his service-connected dysthymia.  The Veteran's claims file must be made available to the examiner for review.

After reviewing the Veteran's claims file and eliciting a history of the Veteran's back, leg, and dysthymic symptoms, the examiner is to conduct relevant clinical examinations to assess the current severity of each disorder.  

Thereafter, the examiner is asked to characterize the collective impact of these four service-connected disabilities, in and of themselves (meaning without consideration of any nonservice-connected disabilities), on the Veteran's ability to perform the duties associated with his former career as an automotive factory worker.

The examiner is asked to provide a detailed rationale for all conclusions reached.  

4.  Then, *if* the RO concludes that the Veteran's service-connected disabilities preclude substantial and gainful employment, refer the Veteran's TDIU claim to the Director of Compensation Service for consideration for an award of a TDIU on an extraschedular basis.

5.  Finally, readjudicate the Veteran's claim seeking entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

